This case was heretofore decided by an opinion filed herein on June 28, 1933, whereby the judgment appealed from was affirmed. Subsequently a rehearing was granted and oral argument was had on the merits of the case without regard to the previous opinion filed herein.
A complete re-examination and reconsideration of the case on its merits has convinced the Court that the judgment was properly affirmed on the authority of what was said in the opinion heretofore adopted. In consideration of that conclusion, the Court now determines that the judgment shall again be affirmed on rehearing and it is ordered accordingly.
Reaffirmed on rehearing.
DAVIS, C. J., WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.